Citation Nr: 1617723	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  15-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Whether a forfeiture declared against the appellant pursuant to Title 38, United States Code, Section 6103(a), was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The appellant is an individual who purports to have served in the Commonwealth Army of the Philippines in the service of the U.S. Armed Forces prior to July 1, 1946, and to have been a prisoner of war of the Japanese government.  See 38 U.S.C.A. § 107(a) (West 2014).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision by the Director of the Department of Veterans Affairs (VA) Compensation Service, on referral from an August 2013 administrative decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines, that declared a forfeiture against the appellant pursuant to the provisions of 38 U.S.C. § 6103(a).

In January 2016, the appellant appeared for a Board hearing at the RO before the undersigned Veterans Law Judge.  However, he was unresponsive and unable to answer any questions or provide any testimony due to his physical and mental condition.  As such, a hearing could not be held.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

In March 2016, the Vice Chairman of the Board advanced the appellant's appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

In April 2016, VA received a death certificate reflecting that the appellant had died in February 2016.





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.



		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


